Citation Nr: 0531429	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran participated in decision review officer (DRO) 
hearing in February 1999.  A transcript of that proceeding 
has been associated with the claims folder.

In June 2001 the Board remanded this claim for further 
adjudication.  It has subsequently been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The evidence of record does not include credible 
supporting evidence that the veteran's claimed in-service 
stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(c)(2), 
3.303, 3.303(b), 3.307(a)(1), 3.304, 4.130 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2002 letter from the RO to the 
veteran informed him of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The April 
2002 letter informed the veteran that VA would obtain his 
service medical records and any other military service 
records, any VA medical records or any other medical 
treatment records.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The April 2002 letter requested that the veteran 
provide VA with a VA Form 21-4142 for each private care 
provider from whom he wanted VA to obtain medical records.  
The veteran was specifically asked to identify the name of 
the person, agency or company who had relevant records, the 
corresponding addresses, time frames covered and conditions 
for which he was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
April 2002 and September 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  In addition, the June 2003 Supplemental Statement of 
the Case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Pertinent Law and Regulations

Service Connection -In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see also Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.304(d) (2005).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2005).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

 In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other credible evidence, which 
supports and does not contradict the veteran's testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  More over, 
as previously stated, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-396 (1996); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

IV.  Analysis

To establish a basis for the grant of service connection, the 
veteran must meet three requirements.  First, there must be 
medical evidence establishing a diagnosis of PTSD.  Second, 
there must be medical evidence establishing a link between an 
in-service stressor and the current PTSD symptoms.  Third, 
there must be credible supporting evidence that the veteran's 
claimed in-service stressor occurred.

In this case, there are multiple medical reports with 
diagnoses of PTSD, and these reports explicitly link the 
veteran's PTSD to his accounts of his service in Vietnam.  
Thus, there is no controversy as to whether the veteran has 
met the first two requirements for the grant of service 
connection.  With regard to the third requirement, the record 
includes evidence that supports the claim as well as evidence 
against the claim.  For this reason, the determinative issue 
in this case is whether the record includes sufficient 
evidence that veteran's claimed in-service stressors 
occurred.

In determining whether the evidence establishes the 
occurrence of the veteran's in-service stressor, it must 
initially be decided whether the veteran engaged in combat 
with the enemy.  If the record shows the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor; otherwise, there must be 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.

The veteran contends that he in fact engaged in combat.  He 
relates incidents in which servicemen were killed by hand 
grenades, and he contends that he was in a helicopter that 
was shot down while he was serving as the door gunner. In 
addition, the veteran's sister has reported that her father 
observed that the veteran had incurred a shrapnel wound when 
he met the veteran in Hawaii upon the veteran's return from 
Vietnam in December 1970.  Finally, the veteran reports an 
incident in which his best friend was killed. However, the 
evidence of record contradicts these contentions regarding 
combat.  




The veteran's personnel records show that he served honorably 
in Vietnam from July 1969 to June 1970, but the personnel 
records include no indications of his personal engagement in 
combat.  According to the veteran's records, he was awarded 
decorations for service in Vietnam, but he was not awarded a 
Combat Infantryman Badge, Purple Heart Medal, or any award 
indicative of engagement in combat with the enemy.

VA has also acquired records from the Army Center for Unit 
Records Research (CURR) concerning the actions of the 
veteran's unit in Vietnam. According to reports received from 
CURR in June 2003, the veteran's unit was involved in 
continuous artillery battery raids into numerous fire support 
bases.  The reports acquired through CURR also include 
references to a helicopter accident, and incidents in which 
aircraft were shot down or damaged by enemy fire.

As noted in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
it is not necessary to corroborate every detail of the 
veteran's personal involvement in his unit's combat.  In this 
case, however, even taking into account the guidance provided 
in Pentecost,  the evidence concerning the actions of the 
veteran's unit is not supportive of the veteran's claims of 
his personal involvement.  With regard to the artillery 
actions, such action does not indicate the involvement of 
helicopter repairmen.  As to the helicopter accident, the 
reports include the names all the casualties and the names of 
several witnesses, but the veteran's name does not appear in 
the reports.  As to the reports of aircraft shot down and 
damaged, the record does not indicate involvement of ground 
personnel, such as the veteran.

The veteran's allegations regarding an incident in which his 
friend was shot and killed, as well as the veteran's sister's 
references to a shrapnel wound, are also indicative of 
combat.  However, the records of the veteran's service in 
Vietnam bluntly contradict these allegations.  As to the 
death of the veteran's friend, Bobby B., the veteran states 
that, after his friend was shot, he carried his friend's body 




eight miles.  The reports provided by CURR show that Bobby B. 
was, in fact, killed in Vietnam in 1970, but the reports are 
very clear in establishing that Bobby B. was not shot, but 
rather, killed in a helicopter crash that was witnessed by 
several other named servicemen, not including the veteran.  
The account also refers to recovery of the bodies after the 
crash, thus negating the veteran's contention that he had to 
carry the body eight miles.  As to the veteran's sister's 
reference to the veteran's shrapnel wound, there are no 
references to such a wound in the service medical records, 
and the veteran's personnel records show that he was never 
awarded the Purple Heart Medal.  

The very clear preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
In fact the contrast between the written records and the 
veteran's allegations is stark.  There are no references to 
duty other than as a helicopter repairman, there are no 
references in the medical or personnel records to a shrapnel 
wound or any other combat wound, and the veteran's account of 
the death of Bobby B. is almost entirely inconsistent with 
the report of the death of Bobby B. in the unit records.

Because the evidence compels a finding that the veteran did 
not engage in combat with the enemy, the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
claimed stressors.  Accordingly, the question may be decided 
in the veteran's favor only if service records or other 
credible evidence supports the veteran's allegations of 
stressors.  However, the record does not include credible 
evidence supporting the veteran's claims.  The reports 
received from CURR in June 2003 do not refer to incidents in 
which members of the veteran's unit were killed by hand 
grenades, and the veteran's service records are inconsistent 
with the veteran's statements regarding his activities as a 
helicopter door gunner.  Furthermore, neither the service 
medical records nor the service personnel records support the 
allegations 




of a shrapnel wound, and the veteran's account of the death 
of Bobby B. is so inconsistent with the service reports as to 
undermine the credibility of veteran's account of his 
activities in Vietnam.     

Because the record does not include credible supporting 
evidence that the claimed in-service stressors actually 
occurred, the claim must be denied. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


